DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 16 August 2018. Claims 1-10 have been amended. No claims have been cancelled. Claims 11-20 have been added. Therefore, claims 1-20 are presently pending in this application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “comprises” in lines 1, 2, 3, 6 and 7 which is considered to be legal phraseology that can be implied. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, line 2 recites "the ground" and is suggested to be changed to --a ground-- to provide antecedent basis. Lines 9, 12 and 13-14 (claim 1) recites “first elastic cable” and is suggested to be changed to --first tensed elastic cable-- for consistency.
In claims 1-2, lines 7 and 11 (claim 1), lines 2, 4-5 and 8 (claim 2) recite “carriage” which is suggested to be changed to --moving carriage-- for consistency.
In claims 3, 5, 11 and 14-16, lines 4, 6, 7-8, 9, 10, 11 and 12 (claim 3), line 3 (claim 5), line 3, 5, 6, 8, 9, 10, 11 (claim 11), line 2 (claims 14-16), recites “first user” and is suggested to be changed to --first moving user-- for consistency.
In claims 6 and 17-19, line 3 (claim 6) and lines 4-5 (claims 17-19) recites “first and second users” and is suggested to be changed to --first and second moving users-- for consistency.
In claims 8-9, line 2 (claims 8-9) recites “mechanical interface” and is suggested to be changed to --adjustable mechanical interface-- for consistency.
In claims 17-19, line 3 recites “structurei,” and is suggested to be changed to --structure,-- to avoid typographical error.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "safety device is suitable for controlling a linear travel of the moving carriage" as recited in lines 5-6 of claim 1.
The limitation of “an adjustable mechanical interface suitable for attaching a sex toy” as recited in lines 3-4 of claim 7 and line 3 of claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 11, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, line 5 (claim 3) and line 4 (claim 11) recite “an adjustable Minerva”. It is unclear as to what structure or components would be require to satisfy the limitation of a “Minerva”.
Regarding claim 9, lines 2-3 recite “the mechanical interface is dual and connected to the second support”. It is unclear as to whether the limitation “dual” is intended to mean that there are two mechanical interfaces that are somewhat similar to each other in structure or if the limitation is intended to mean that there are two mechanical interfaces that identical to each other in structure. The limitation is suggested to be changed to --wherein the mechanical interface comprises a first mechanical interface and a second mechanical interface, the first mechanical interface being identical to the second mechanical interface, that are connected to the second support-- for clarity. Line 3 recites “adjustable position”. As there appears to be no period following the limitation, it is unclear if the applicant intends for there to be additional limitations following the “adjustable position”.
Regarding claim 15, line 2 recites “an adjustable railing bar”. It is unclear if the adjustable railing bar is the same as or different from the “adjustable railing bar” recited in line 4 of claim 3. Line 4 recites “the adjustable railing bar” and it is unclear if the 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Allowable Subject Matter
Claims 1-2, 4-5, 10, 12, 14, 16-17 and 19-20 are allowed. 
Claims 3, 9, 11, 13, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-2, 4-8, 10, 12, 14, 16-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A modular sexual assistance apparatus suitable for being installed on the ground or on a bed and comprising a first secure structure able to support at least a first moving user, first secure structure comprising a moving carriage arranged on a linear guide and mounted on a first pedestal, the linear guide comprising a safety device, wherein the safety device is suitable for controlling a linear travel of the moving carriage, wherein the linear guide comprises a system for slaving the carriage by a first tensed elastic cable, wherein the first elastic cable includes a stopper ball and is suitable for entering both a locking catch secured to the first pedestal and a first ring secured to the carriage, 
The closet prior arts of record are Bookwalter et al. (2006/0004251 A1) and Crane (5,608,929 A). 
In figures 1-12 Bookwalter discloses a modular sexual assistance apparatus suitable for being installed on a bed and comprising a first secure structure 300 able to support at least a first moving user (see para. [0053]), first secure structure 300 comprising a moving carriage 306 arranged on a linear guide 302 and mounted on a first pedestal 304, wherein the linear guide 302 comprises a system 304/316 for slaving the carriage 306 by a first tensed elastic cable 316, see paras. [0048]-[0055].
In figures 1-3 Crane discloses a first elastic cable 13 includes a stopper 16 and is suitable for entering a locking catch 9 secured to the first pedestal 3, see col. 5, lines 1-19.
Bookwalter does not, neither alone or in combination with Crane, disclose the limitations of “the linear guide comprising a safety device, wherein the safety device is suitable for controlling a linear travel of the moving carriage, wherein the first elastic cable includes a stopper ball and is suitable for entering both a locking catch secured to the first pedestal and a first ring secured to the carriage, and wherein a first tensed state of the first elastic cable is defined both by a movement of the stopper ball along the first pedestal and by a clamped state of the first elastic cable in the locking catch”.
The prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1, which has been found allowable since any conclusion of obviousness 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hudak (5,443,532 A) is cited to show a platform and support for enhancing sexual intimacy.
Fuhrman et al. (5,875,779 A) is cited to show a reciprocating sexual fitness machine. 
Wakeman (2003/0195097 A1) is cited to show an adjustable apparatus for enhancing sexual intimacy. 
Harris et al. (6,698,431 B1) is cited to show a pivoting seat for supporting the body during intimate activity. 
Al-Bannai (2008/0023008 A1) is cited to show a love-making apparatus for the disabled.
Millman (2013/0314866 A1) is cited to show a railing attachment for a tablet. 
Iheoma (2013/0318717 A1) is cited to show a horizontally expandable seat.
Lopez et al. (2015/0141749 A1) is cited to show a reciprocating stimulation assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MORALES/Examiner, Art Unit 3785              


/TU A VO/Primary Examiner, Art Unit 3785